

EXHIBIT 10.4


Labor Contract


Employer (Party A):


Company name: ZHUHAI KING GLASS ENGINEERING CO., LTD


Business code: 61751342-0


Address: 105 Baishi Road, Jiuzhou West Avenue Zhuhai, China.


Phone number: 0756-8538919






Employee (Party B):


Name: Tang nianzhong


ID card No.: 440602631009153


Address:


Phone number:


Employees from other city who have registered in Zhuhai


This Contract is signed on a mutuality voluntary basis by and between following
Employer and Employee in accordance with the Labor Law of People Republic of
China.


1.
Term of the Contract:



This contract is effective from Jan. 1, 2004 to Dec. 31, 2006 without
probationary period.


2.
Job Description:




 
1)
The Employee should complete the task assigned by the Employer in time and meet
the required standard of quality and quantity. If the Employee is not qualified
for the job, the Employer could adjust the employee’s job.




 
2)
If the Employer adjusts the position of Employee according to the requirement of
operation, they should act in accordance with the provisions of altering
contract. The agreement or notification for it should be signed by both sides.



3.
Working Hours




 
1)
The normal working hours of the Employee shall be eight hours each day and not
beyond an average of forty hours per week.




 
2)
The extended working hour for a day shall generally not exceed three hours a
day, and thirty-six hours a month.




 
3)
The Employer should guarantee the Employee one day’s rest per week.




 
4)
The Employee should have the holidays provided by nation and other regulations




 
5)
The employer could apply timework system according to the special operation





 
 

--------------------------------------------------------------------------------

 


4.
Payment of the salary




 
1)
The salary should be paid before tenth every month.




 
2)
The salary is RMB1000 per month




 
3)
The employee’s compensation for work-caused injuries is counted on the base of
the average salary of previous 12 months of last year.




 
4)
After negotiation, the employer could deduct such amount as individual income
tax and mandatory social security programs from the salary.



5.
Working Protection & working Conditions




 
1)
The employer should build up some operation systems regulations for working
safely.




 
2)
The Employer should provide the Employee with safety protection according to the
Employee’s position, conforming to the provisions of the State and necessary
article of labor protection.




 
3)
The remuneration for working safely will be executed on the state and local
rules and regulations.



6.
Social Security



The employee and the employer should take part in the social security and pay
fee for it.


7.
Labor Discipline




 
1)
The employer should make the regulations according to the national and local
laws and rules, and let it effective after the confirm of trade union. The
company’s regulations should be recorded in the Labor and supervisor team.




 
2)
The Employee shall comply with the management directions of the employer and
obey the bylaws and labor disciplines of the Employer



8.
Termination, Modification and discharge of the Contract




 
1)
At the date of expiration, the contract could be terminated.




 
2)
The contact could be modified when the situations are changed.




 
3)
After negotiation, the employee and the employer could discharge the contract.



9.
Labor Disputes



Where a labor dispute between the parties takes place during the performance of
this Contract, the parties concerned may seek for a settlement through
consultation or either party may apply to the labor dispute mediation committee
of their unit for mediation; if the mediation fails and one of the parties
requests for arbitration that party may apply to the labor dispute arbitration
committee for arbitration. Either party may also directly apply to the labor
dispute arbitration committee for arbitration within 60 days starting from the
date of the occurrence of a labor dispute. If one of the parties is not
satisfied with the adjudication of arbitration, the party may bring the case to
a people’s court within 15 days of the date of receiving the ruling of
arbitration. If one party didn’t carry out adjudication of arbitration, the
other party could do it.


10.
Some agreements which are about labor training and business confidential could
be negotiated and regarded as attachments for the contract and will be effective
equally.



11.
Things, which are not mentioned here, are ruled by relevant laws and
regulations. During the contract period, any part should follow the latest
amended provision of law and regulation.





 
 

--------------------------------------------------------------------------------

 


12.
The following documents are regarded as attachments for the contract and will be
effective equally.



i. The Employee’s Manual


13.
The contract is effective after it is signed by both parties. It is duplicate
and effective equally.





Employer:
Employee:
 
Legal Representative:
 
Date of Contract:
Jan. 11, 2005
Discriminate and Confirm Comment:
 
Discriminate and Confirm Office:
   
The people for Discriminate and Confirm:
 
Date of discriminate and Confirm:

 

 
 
 

--------------------------------------------------------------------------------

 